UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


BAPTIST HOSPITALS                               §
OF SOUTHEAST TEXAS,                             §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §           CIVIL ACTION NO. 1:17-CV-456
                                                §
SELECTCARE OF TEXAS, INC. f/k/a                 §
SELECTCARE OF TEXAS, L.L.C.,                    §
A SUBSIDIARY OF UNIVERSAL                       §
AMERICAN CORPORATION,                           §
                                                §
               Defendant.                       §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

       Pursuant to 28 U.S.C. § 636 and the Local Rules for the United States District Court for

the Eastern District of Texas, the Court referred this case to United States Magistrate Judge Keith

F. Giblin for entry of findings and recommendation on case-dispositive motions and determination

of non-dispositive matters.     On October 4, 2018, Judge Giblin entered his Report and

Recommendation (#29) recommending that the Court grant the defendant’s motion to dismiss

without prejudice.

       To date, the parties have not filed objections to the report. Pursuant to 28 U.S.C. § 636(b)

and Federal Rule of Civil Procedure 72, the Court conducted a de novo review of the Magistrate

Judge’s report and the record in this cause. The Court agrees with the Magistrate Judge’s findings

and conclusions and adopts Judge Giblin’s report as the findings and conclusions of the Court.

       The Court therefore ORDERS that Judge Giblin’s Report and Recommendation (#29) is

ADOPTED. The Court further ORDERS that the Defendant’s motion to dismiss (#20) is

GRANTED. Finally, pursuant to Judge Giblin’s recommendation, it is ORDERED that the
              .
Plaintiff’s claims are dismissed without prejudice. This case is CLOSED.
             SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 26th day of October, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                            2
